Citation Nr: 1826132	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  13-22 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for a headaches disorder.

3.  Entitlement to service connection for a right hip disorder, to include degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1954 to November 1957.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran requested a Board hearing via videoconference in his August 2013 VA Form 9 (substantive appeal).  Subsequently, in September 2014, the Veteran withdrew his request for a Board hearing.  As the hearing request has been withdrawn, the Board may proceed to the merits.  38 C.F.R. § 20.702(e) (2017).

In a January 2015 decision, the Board dismissed the Veteran's appeal due to his death in November 2014.  In February 2016, pursuant to the appellant's motion, the RO granted her substitution to continue the Veteran's pending perfected appeal at the time of his death.  38 U.S.C. § 5121A (2012).

In September 2016, the Board remanded the appellant's claims for further development.  Among the Board's remand instructions was a direction to try to obtain any extant treatment records from Dr. J of Saranac Lake, who had treated the Veteran in the 1980s and 1990s.  The RO first attempted to obtain records from a Dr. J D, and ascertained that all the Veteran's records had been destroyed under that physician's document retention policies.  The RO then realized, however, that a different physician was intended by the remand instruction, and the RO took steps to obtain the Veteran's records from the correct Dr. J.  In December 2017, the appellant notified the VA that she herself had communicated with the correct Dr. J's office and had obtained confirmation that all Dr. J's records for the Veteran had also been destroyed, under document retention policies.  The appellant stated that she did not have any additional, outstanding treatment records to report to the VA for the Veteran.  Therefore, there has been substantial compliance with the Board's September 2016 remand instructions with regard to obtaining any extant records from Dr. J of Saranac Lake.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation, Stegall v. West, 11 Vet. App. 268, 271 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered on the issues on appeal.

The Veteran was involved in a jeep accident in September 1957 while in service, and asserted that he was ejected from the vehicle.  The Veteran asserted that he injured his back and right hip in the accident, and that he developed headaches shortly afterwards.  He also asserted that after his discharge from active service, he underwent neck surgery in 1972, which entailed insertion of a bone into his neck, taken from his right hip.  The surgery alleviated his severe headaches, but mild chronic headaches that he self-treated never went away.  In a November 2010 letter, a private physician stated that he had performed a Cloward surgery procedure on the Veteran in 1972, but that all of the related records were destroyed after his retirement.

In its September 2016 remand, the Board noted problems with prior VA examinations for the Veteran's conditions, and requested a new medical review of the Veteran's claims file.  The Board instructed that, for the new medical review, the VA examiner must consider the lay reports of the Veteran and the appellant in arriving at an opinion on service connection, and instructed that the absence of contemporaneous medical documentation (e.g., the lack of documentation related to the Veteran's low back from 1957 to 2008), alone and without explanation of the significance, would not be deemed an adequate basis for a negative opinion.  

Although the new December 2016 VA examination provided useful analysis and complied with the Board's directive not to rely on the absence of contemporaneous medical documentation, it did not comply with the Board's specific remand instruction that the lay reports of the Veteran and the appellant must be considered in arriving at an opinion. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, the December 2016 VA examination was incomplete, as it did not sufficiently address the lay reports of the Veteran and appellant and their significance.  See  Barr v. Nicholson, 21 Vet. App. 303, 311 (once the VA undertakes the effort to provide an examination, it must provide an adequate one).  Thus, a remand is required to obtain a supplemental opinion regarding the Veteran's low back disorder, headaches disorder, and right hip disorder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for a supplemental medical review of the claims file by the same examiner who conducted the December 2016 VA examination, if available, or if not available, by an equally qualified physician.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the VA examiner.  The examination report must reflect that such a review was undertaken.

Advise the examiner that the lay reports of the Veteran and the appellant must be considered and specifically addressed in arriving at an opinion, to include (but not limited to) the Veteran's November 2010 and December 2010 statements, his May 2012 notice of disagreement (NOD), his August 2013 Form 9, and the appellant's May 2012 statement.  

Following review of the claims file, the examiner should provide an opinion on the following:

(a) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder, to include lumbar spine DDD or scoliosis, had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's September 1957 in-service jeep accident.  

(b) whether it is at least as likely as not (50 percent or greater probability) that any diagnosed headaches disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's September 1957 in-service jeep accident.

(c) did the Veteran have a diagnosis of a right hip disorder, to include DJD, at any time during the appellate period?

(d) if the Veteran had such a diagnosis of a right hip disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed right hip disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's September 1957 in-service jeep accident.

(e) if the examiner finds that the Veteran's low back disorder or headaches disorder is related to service, the examiner should opine as to whether any diagnosed right hip disorder was proximately due to or the result of that other service-connected disorder.  This opinion should include addressing the Veteran's statement that bone was taken from his right hip for his 1972 Cloward surgery to treat his headaches, which he asserted caused or increased right hip problems.

(f) if the examiner finds that the Veteran's low back disorder or headaches disorder is related to service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's other, service-connected condition(s) aggravated any diagnosed right hip disorder.  This opinion should include addressing the Veteran's statements that bone was taken from his right hip for his 1972 Cloward surgery to treat his headaches, which he asserted increased his right hip problems.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In providing the above opinions, the examiner must consider and address the Veteran's and appellant's statements that the Veteran's lower back and right hip pain and disability had onset at the time of the September 1957 in-service jeep accident, that the Veteran's headaches started shortly after the jeep accident, that the 1957 jeep accident caused all three of these conditions, and that each of these conditions then continued as a chronic disability for the rest of the Veteran's life.

The examiner must also consider and address the Veteran's October 1957 in-service treatment for a headache, that the Veteran asserted in lay statements was one of the headaches that started shortly after the September 1957 jeep accident, and that he asserted showed the beginning of his chronic headache condition, caused by the jeep accident.  The examiner should address the fact that this October 1957 treatment record documents a headache, nausea and general malaise, but no fever and no throat issues, although the December 2016 examiner categorized this as "febrile illness" rather than a headache due to the jeep accident, as the Veteran asserted.

The examiner must consider and address the Veteran's statements that his right hip disorder existed before his Spring 2008 slip on the ice, and that that fall aggravated his already existing right hip condition, although the December 2016 examiner said that fall itself had caused the right hip condition.

The examiner must consider and address the Veteran's statements that he was not documented to have any scoliosis upon entering service in 1954, but was diagnosed with scoliosis by X-ray days after his 1957 jeep accident, although the December 2016 examiner said that his scoliosis was unrelated to his jeep accident injuries.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  

2.  After ensuring compliance with the above, readjudicate the claims.  If the benefits sought are not granted, the appellant and her representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

